DETAILED ACTION
This Office Action is in response to application 17/473,663 filed on September 13, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the following U.S. Patent.

U.S. Patent No. 11,128,472 which is directed towards quick-logon for computing device.
Although the claims at issue are not identical, they are not patentably distinct from each
other because the claim limitations are either anticipated by the claims of the issued patents, or
are otherwise obvious variations. Any limitations of the claims of the Instant Application not
disclosed in the claims of the (parent) patents are obvious in view of the cited prior art of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Savanah et al. (Savanah), U.S. Pub. Number 2019/0163883.
Regarding claim 1; Savanah discloses a method comprising:
initiating, by a processing device, a transaction in a blockchain system, wherein the transaction comprises an indication of a signature for a software package and is to be stored in a blockchain (para. [0036] utilising a distributed hash table and a peer-to-peer (P2P) distributed ledger, such as the Bitcoin blockchain, to enable verifying a computer software for installation. [0062] determining 110 a data (D1) associated with the computer software…determining 120 a first hash value (H1) based on the computer software; para. [0065] determining 150 a metadata (M) that is based on the second hash value (H2) for inclusion on the peer-to-peer distributed ledger); and
distributing the software package to a computing device with an indication of a location of the signature in the blockchain (para. [0064] sending 140, over a communications network 5, the data (D1), the first hash value (H1) and the second hash value (H2) to an entry on a distributed hash table 13, …the first hash value (H1) are assigned to the value in the key-value pair… comprise an identifier indicative of the location of the computer software or license; para. [0143] determine 540, from the processor of the participating node, the identifier indicative of the location of the computer software or license).

Regarding claim 2; Savanah discloses the method of claim 1, further comprising:
generating the signature for the software package (para. [0062] determining 120 a first hash value (H1) based on the computer software); and
generating the indication of the signature (para. [0063] determining 130 a second hash value (H2) based on the data (D1) and the computer software).

Regarding claim 3; Savanah discloses the method of claim 1, wherein initiating the transaction comprises designating a first address to send a cryptocurrency, a second address to receive the cryptocurrency (para. [0048] each transaction record on the blockchain comprises a script including information indicative of the transaction and a number of public keys. These public keys may be associated with the sender and recipient of the cryptocurrency), and metadata comprising the indication of the signature (para. [0110] metadata (M) may include the information in a number of ways. In one example, the contents of the information may be included. In a further example, a cryptographic hash of the information may be included).

Regarding claim 7; Savanah discloses the method of claim 2, further comprising distributing the software package to a second computing device with the indication of the location of the signature in the blockchain (para. [0143] determine 540, from the processor of the participating node, the identifier indicative of the location of the computer software or license).
Regarding claims 8-10, 12 and 15; claims 8-10, 12 and 15 are directed to a non-transitory computer-readable storage medium which have similar scope as claims 1-4 and 7, respectively. Therefore, claims 8-10, 12 and 15 remain un-patentable for the same reasons. 

Regarding claim 11; Savanah discloses the non-transitory computer-readable storage medium of claim 8, wherein to initiate the transaction the processing device is further to designate metadata comprising the indication of the respective signature (para. [0065] determining 150 a metadata (M) that is based on the second hash value (H2) for inclusion on the peer-to-peer distributed ledger).

Regarding claims 16-18; claims 16-18 are directed to a system which have similar scope as claims 1-3, respectively. Therefore, claims 16-18 remain un-patentable for the same reasons. 

Regarding claim 20; Savanah discloses the system of claim 16, wherein the processing device is further to: 
receive the software package and initiate an installation procedure (para. [0024] verifying ownership of a computer software for installation using a distributed hash table distributed hash table); 
identify the location of the indication of the signature for the software package (para. [0031] determining an identifier indicative of the location of a computer software using a distributed hash table); 
access the transaction, wherein the transaction comprises the indication of the signature (para. [0024] determine a second user public key (PU2) associated with a second user (U2) from a transaction record stored on the peer-to-peer distributed ledger); and 
verify the software package in view of the package signature (abstract: verifying ownership of a computer software for installation using a distributed hash table (13) and a peer-to-peer distributed ledger).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Savanah et al. (Savanah), U.S. Pub. Number 2019/0163883, in view of Johnston et al. (Johnston), “The General Theory of 
Decentralized Applications, DApps; published 2014.
Regarding claim 4; Savanah discloses the method of claim 1.
Savanah does not disclose, which Johnston discloses wherein initiating the transaction comprises providing the indication of the signature as metadata in a provable prune-able transaction to the blockchain (page 11 “provably prune-able outputs,” …decentralized applications that are based on Bitcoin will be able to embed data in a systematic way and Bitcoin miners will have the option to prune those data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Savanah to provide indication of the signature as metadata in a provable prune-able transaction to the blockchain, as taught in Johnston. The motivation is to provide the option to prune those data.

Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savanah et al. (Savanah), U.S. Pub. Number 2019/0163883, in view of Johnston et al. (Johnston), “The General Theory of Decentralized Applications, DApps; published 2014.
Regarding claim 5; Savanah discloses the method of claim 1.
Savanah does not disclose, which, Robinson discloses further comprising initiating a second transaction in a second blockchain system, wherein the second transaction comprises the indication of the signature for the software package and is to be stored in a second blockchain (Robinson: para. [0048] code repository…includes a first blockchain 175-1 associated with developer 1 and a second blockchain 175-2 associated with developer 2. The second blockchain 175-2 has a single signed hash 202-2-1 comprising a hash digest 208-2-1 and an associated signature 209-2-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Savanah to provide initiating a second transaction in a second blockchain system, wherein the second transaction comprises the indication of the signature for the software package and is to be stored in a second blockchain, as taught in Robinson. The motivation is to provide verifying the integrity of the code contribution at the time it is installed on the end user device (i.e. prevent loading/installing of code contributions that have been tampered with. The blockchain may be cached locally for use offline and updated as available).

Regarding claim 6; Savanah discloses the method of claim 1.
Savanah does not disclose, which, Robinson discloses, further comprising:
generating a second signature for a second software package (Robinson: para. [0039] second blockchain 175-2 has a single signed hash 202-2-1 comprising a hash digest 208-2-1 and an associated signature 209-2-1. The first blockchain 175-1 has a first signed hash 202-1-1); and
initiating a second transaction in the blockchain system, wherein the second transaction comprises an indication for the second signature for the second software package and is to be stored in the blockchain (Robinson: para. [0040] stored on an information handling system programmed to perform the code integrity validation process according to embodiments described herein. The blockchain cache 502 includes a locally cache copy 575-2 of the developer 2 blockchain 175-2 and a locally cached copy 175-1 of the developer 1 blockchain 175-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Savanah to provide generating a second signature for a second software package and second signature for the second software package and is to be stored in the blockchain, as taught in Robinson. The motivation is to provide verifying the integrity of the code contribution at the time it is installed on the end user device (i.e. prevent loading/installing of code contributions that have been tampered with. The blockchain may be cached locally for use offline and updated as available).

Regarding claims 13-14; claims 13-14 are directed to a non-transitory computer-readable storage medium which have similar scope as claims 5-6, respectively. Therefore, claims 13-14 remain un-patentable for the same reasons. 

Regarding claim 19; claim 19 is directed to a system which have similar scope as claims 5. Therefore, claim 19 remains un-patentable for the same reasons.

Examiner’s remarks to overcome the rejection above
The Examiner encourage Applicant to contact the Examiner to discuss claim’s amendment before responding to this Office Action for compact prosecution. 
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2019/0305959 to Reddy-Reddy teaches  verify a cryptographic signature associated with the software asset, the cryptographic signature establishes that the software asset being released has not been tampered with subsequent to signing, the cryptographic signature establishes that the releasing entity or a proxy of the releasing entity has access to a cryptographic key by which the cryptographic signature was formed, wherein: the program includes an announcement smart contract; the tamper-evident, immutable, decentralized data store includes a blockchain.
U.S. Pub. Number 2017/0279774 to Booz-Booz teaches determines that an update or modification is available, host device may retrieve the cryptographic hash of the updated version of software module and the digitally signature of the hash from public ledger of blockchain database. Host device may then query the storages of blockchain database to find a storage location of the updated version of software module and to verify that updated version of software module in the storage location matches the cryptographic hash.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VU V TRAN/               Primary Examiner, Art Unit 2491